Title: To James Madison from Gurdon S. Mumford, 23 November 1803
From: Mumford, Gurdon S.
To: Madison, James


Letter not found. 23 November 1803. Acknowledged in Daniel Brent to Mumford, 28 Nov. 1803, as containing proof of the citizenship and a description of James Wilson (DNA: RG 59, Inventory 15, entry 928, Letters Received regarding Impressed Seamen, 1794–1815, box 11). Brent noted that the James Wilson in question was from Maryland, not New York, and that therefore Mumford’s information would be of no use in the particular case.
